This matter comes on for consideration of appellees’ petition for rehearing and suggestion for rehearing en banc.
Upon consideration whereof, the court grants rehearing en banc, limited to those issued discussed in Part VI of the majority opinion and in Judge Seth’s dissent. The *1436parties shall file simultaneous supplemental briefs addressing these issues on or before May 20, 1987. Each party may file a reply brief within 14 days of filing and service of opposing party’s supplemental brief.
This case will be set for oral argument and submitted to the court en banc at an early date and the parties will be notified.